Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21.	A mounting device for securing a surgical component to a bone, wherein the mounting device is configured to be removably coupled to the surgical component, the mounting device comprising: 
an intramedullary (IM) canal component configured to be inserted into an IM canal within a bone, the IM canal component comprising: 
an insertion end having a first prong and a second prong forming a slot therebetween, and 
an exposed end; and 
a pin configured to penetrate at least a portion of the bone and be received within the slot, 
wherein the IM canal component is configured to engage at least a portion of the IM canal within the bone to stabilize the surgical component during a surgical procedure.
22.	The device of claim 21, wherein the first prong comprises at least one aperture configured to receive the pin.
23.	The device of claim 21, wherein the insertion end is configured to expand and press against an inner surface of the IM canal upon advancement of the pin.
24.	The device of claim 21, wherein the exposed end of the IM canal component is configured to removably couple to the surgical component.
25.	The device of claim 21, wherein the pin is configured to removably couple to the surgical component.
26.	The device of claim 21, wherein the surgical component comprises one or more of a tracker array, a trial joint implant component, a cut guide, a saw guide, and a drill guide.
27.	The device of claim 21, wherein the IM canal component further comprises embedded instrumentation configured to provide at least one of position and orientation information.
28.	The device of claim 26, wherein the embedded instrumentation comprises at least one of an accelerometer, a gyroscope, a magnetometer, an inertial measurement unit, and a global positioning system device.
29.	A method of securing a surgical component to a bone during a surgical procedure, the method comprising: 
providing an intramedullary (IM) canal component comprising an insertion end having a first prong and a second prong forming a slot therebetween, and an exposed end; 
inserting the insertion end of the IM canal component into an IM canal within the bone;
inserting a pin through a portion of the bone and receiving the pin within the slot of the IM canal component within the bone; 
advancing the pin to separate the first prong and the second prong, whereby the insertion end presses against an inner surface of the IM canal to stabilize the IM canal component; and 
coupling the surgical component to at least one of the IM canal component and the pin.
30.	The method of claim 28, wherein receiving the pin within the slot of the IM canal component comprising receiving the pin through at least one aperture in the first prong.
31.	The method of claim 28, wherein coupling the surgical component to at least one of the IM canal component and the pin comprises coupling the surgical component to the exposed end of the IM canal component.
32.	The method of claim 28, wherein coupling the surgical component to at least one of the IM canal component and the pin comprises coupling the surgical component to an exposed portion of the pin.
33.	A system for tracking a surgical component during a surgical procedure, the system comprising: 
a surgical navigation system comprising a position tracking system; and 
a mounting device configured to be removably coupled to the surgical component, the mounting device comprising: 
an intramedullary (IM) canal component configured to be inserted into an IM canal within a bone, the IM canal component comprising an insertion end and an exposed end, the insertion end having a first prong and a second prong forming a slot therebetween, 
a pin configured to penetrate at least a portion of the bone and be received within the slot, and 
a tracking device secured to one of the IM canal component and the pin; 
wherein the IM canal component is configured to engage at least a portion of the IM canal within the bone to stabilize the surgical component during a surgical procedure, Attorney Docket No. PT-5000-US-CNT/TP013411 Page 6 of 8 
wherein the position tracking system is configured to track a position of the tracking device during the surgical procedure, and 
wherein the surgical navigation system is configured to determine a position of the surgical component based on the position of the tracking device.
34.	The system of claim 32, wherein the first prong comprises at least one aperture configured to receive the pin.
35.	The system of claim 32, wherein the insertion end is configured to expand and press against an inner surface of the IM canal upon advancement of the pin.
36.	The system of claim 32, wherein the exposed end of the IM canal component is configured to removably couple to the surgical component.
37.	The system of claim 32, wherein the pin is configured to removably couple to the surgical component.
38.	The system of claim 32, wherein the surgical component comprises one or more of a tracker array, a trial joint implant component, a cut guide, a saw guide, and a drill guide.
39.	The system of claim 32, wherein the tracking device comprises one of a tracking array and embedded instrumentation configured to provide at least one of position and orientation information.
40.	The system of claim 32, wherein the embedded instrumentation comprises at least one of an accelerometer, a gyroscope, a magnetometer, an inertial measurement unit, and a global positioning system device.
41.	The system of claim 32, wherein the surgical navigation system is configured to determine a position of the surgical component based further on a known geometry of at least one of the IM canal component, the pin, and the surgical component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793